Case 3:19-cv-01948-JPW Document1 Filed 11/12/19 Page 1 of 17

GARCES, GRABLER & LeBROCQ, P.C.

By: Thomas A. Dinan, Esquire

Identification No. 91344

1515 Market Street, Suite 825

Philadelphia, PA 19102

(215) 235-2000 — Telephone

(215) 988-9390 — Facsimile

tdinan@garcesgrabler.com Attorneys for Plaintiffs

 

IN THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

JACQUELINE RIVAS : CIVIL ACTION — LAW
160 Catherine Street :

Elizabeth, NJ 07201, Plaintiff No.

V. :
CBK LODGE GENERAL PARTNER, LLC:
individually and d/b/a
Camelback Lodge and Indoor Water Park
and d/b/a Camelback Lodge and d/b/a
Aquatopia
529 Camelback Road
Tannersville, PA 18372

and

CBK LODGE, L.P., individually and d/b/a
Camelback Lodge and Indoor Water Park
and d/b/a Camelback Lodge and d/b/a
Aquatopia

193 Resort Drive

Tannersville, PA 18372

JURY TRIAL DEMANDED
Defendants

 
Case 3:19-cv-01948-JPW Document1 Filed 11/12/19 Page 2 of 17

COMPLAINT
1. PARTIES

1. Plaintiff Jacqueline Rivas is an adult individual who, at all relevant times, has
maintained residency in the State of New Jersey at the above-listed address.

2. Defendant, CBK Lodge, L.P. (“CBK Lodge L.P.”), a Pennsylvania business
entity, maintains the following business address: 193 Resort Drive Tannersville, PA 18732.

3. Defendant CBK Lodge General Partner, LLC (“CBK Lodge GP”), a Pennsylvania
business entity, maintains the following business address: 529 Camelback Road, Tannersville,
PA 18372.

4, Defendant, CBK Lodge, L.P., at all relevant times, owned and/or used the
following fictitious names:

i. “Camelback Lodge and Aquatopia Indoor Waterpark,”
registered in Pennsylvania and addressed at 193 Resort Drive,

Tannersville, PA 18372; and

ii. “Camelback Lodge,” registered in Pennsylvania and addressed
at 193 Resort Drive, Tannersville, PA 18372.”

5. Defendant, CBK Lodge, G.P, at all relevant times, owned and/or used the
following fictitious names:
i. “Camelback Lodge and Aquatopia Indoor Waterpark,”
registered in Pennsylvania and addressed at 193 Resort Drive,
Tannersville, PA 18372; and
ii.“Camelback Lodge,” registered in Pennsylvania and addressed at
193 Resort Drive, Tannersville, PA 18372.”

6. Upon information and believe, at all times relevant hereto Defendants CBK.

Lodge, L.P. and CBK Lodge GP, owned, operated, possessed, managed, controlled and/or
Case 3:19-cv-01948-JPW Document1 Filed 11/12/19 Page 3 of 17

maintained the business operations and premises hereinafter referred to as the “Camelback Lodge
& Indoor Aquatopia Waterpark.”

7. Plaintiff shall hereinafter collectively refer to the entities, fictitious names, and
business operation(s), identified in the preceding paragraphs as the “Camelback Defendants.”

8. At all times relevant hereto, the Camelback Defendants acted by and through their
employees, servants and agents and/or ostensible agents, all of whom acted within the course and
scope of their employment, for and on behalf of the Camelback Defendants and for whom the
Camelback Defendants are vicariously liable for their negligent acts and/or omissions through the
doctrine of respondeat superior.

II. JURISDICTION AND VENUE

9. Jurisdiction is founded upon 28 U.S.C. §1332.

10. _ Plaintiff is a resident of the State of New Jersey.

11. | Camelback Defendants are residents of the Commonwealth of Pennsylvania,
where the corporate defendants have a principal place of business.

12. The amount in controversy is in excess of seventy-five thousand dollars
($75,000.00), exclusive of interest and costs.

13. The negligent, grossly negligent and/or reckless acts and/or omissions occurred in
the Middle District of Pennsylvania, where the Camelback Defendants regularly and continuously
transact business, and therefore venue properly lies in the United States District Court for the
Middle District of Pennsylvania.

Il. FACTUAL BACKGROUND
14. __ Plaintiff incorporates herein by reference all preceding paragraphs of this

Complaint as if fully set forth herein.
Case 3:19-cv-01948-JPW Document1 Filed 11/12/19 Page 4 of 17

15. On January 12, 2018, Plaintiff Jacqueline Rivas, while a business invitee of
Camelback Lodge and the Camelback Defendants, suffered acute, severe cervical spine injuries
necessitating surgical correction when its Storm Chaser Water Coaster malfunctioned causing
Plaintiff and other riders to become stuck inside the slide causing another rider to bang into her,
from behind, causing severe injuries as described in more specific detail below.

16. At ali times relevant hereto, Plaintiff Jacqueline Rivas was a business invitee of
Camelback Lodge and the Camelback Defendants and owed the highest duty of care under
Pennsylvania law.

17. At all times relevant hereto, Plaintiff Jacqueline Rivas was a business invitee of
Camelback Lodge and the Camelback Defendants and had the reasonable expectation that the
Storm Chaser Water Coaster would be in good and safe working order, be routinely and safely
inspected, be safely operated by properly trained employees, be adequately staffed by properly
trained employees, be free from latent defects/malfunctions which she would have no obligation
or ability to discover prior to injury, be warned of latent defects that could cause her physical
injury and be operated in accordance with all manufacturer specifications and industry standards
so as to eliminate riders such as Plaintiff from being stuck inside the slide, struck from behind and
injured by other riders who were negligently and/or recklessly continuously sent down the slide
when it should have been apparent to Defendants’ employees that Plaintiff and other riders were
stranded inside of the slide and exposed to risk of serious injury.

18. At all times relevant hereto and upon information and belief, the Storm Chaser
Water Coaster is to be adequately staffed by properly trained employees both at the top and
bottom of the ride, who are to maintain constant, accurate communication with each other, so as

to prevent and/or timely remedy incidents of riders becoming stuck inside the slide and to prevent
Case 3:19-cv-01948-JPW Document1 Filed 11/12/19 Page 5 of 17

and/or minimize risk of physical injury to said riders such as Plaintiff in the event that a rider
becomes stuck.

19. At all times relevant hereto and upon information and belief, Defendants were on
actual and/or constructive notice that the Storm Chaser Water Coaster could malfunction and
strand riders inside of the slide thereby subjecting them to risk of physical injury.

20. On the date of the accident, Plaintiff and her younger, teenage brother decided to
ride the aforementioned Storm Chaser Water Coaster.

21. The Storm Chaser Water Coaster is a ride that can accommodate two passengers
in a raft.

22. While at the top entrance area of the slide, Plaintiff and her brother were not
advised of any restrictions, by Defendants’ employees, which would prohibit them riding the
Storm Chaser Water Coaster.

23. Defendants’ employee positioned Plaintiff and her brother in the raft in such a
way that the larger passenger, Plaintiff Jacqueline Rivas, was in the rear of the raft as she was the
heavier person.

24.  Atall times relevant hereto and upon information and belief, Plaintiff and her
brother were advised, by Defendants’ employees, that in the event they became stuck inside the
slide to remain there and they would be safely retrieved by a lifeguard.

25. At all times relevant hereto and upon information and belief, the Storm Chaser
Water Coaster was equipped with a computerized monitor and/or control panel that is to track the
riders once they are inside the slide.

26.  Atall times relevant hereto and upon information and belief, the Storm Chaser

Water Coaster was equipped with a computerized monitor and/or control panel that is to track the
Case 3:19-cv-01948-JPW Document1 Filed 11/12/19 Page 6 of 17

riders once they are inside the slide which is to be monitored by employees for any abnormalities
and acted upon quickly so as to prevent injury to riders.

27. At all times relevant hereto and upon information and belief, in the event of a
malfunction in the slide, which causes a rider to become stuck inside, the panel is equipped with
emergency button to shut down the slide.

28. At all times relevant hereto and upon information and belief, the Storm Chaser
Water Coaster was to be adequately staffed with properly trained employees both at the top and
bottom of the ride so as to observe whether riders are timely finishing the slide and exiting safely
at the bottom.

29. At all times relevant hereto and upon information and belief, the Storm Chaser
Water Coaster was to be adequately staffed with properly trained employees both at the top and
bottom of ride who were to maintain communication and take evasive, emergent remedial action
in the event a rider does not exit the bottom of the slide in a timely fashion as this is or should be
notice that a rider is stuck inside of the slide and at risk for physical injury.

30. At all times relevant hereto and upon information and belief, a rider not timely
exiting/finishing the slide in a timely fashion should serve as actual and/or constructive notice to
Defendants’ employees that there is an emergent situation that requires their action to prevent
injury to riders including Plaintiff and that, more importantly, no additional riders are to be sent
down the slide until the stranded rider is safely removed.

31.  Atall times relevant hereto and upon information and belief, in the event of a
malfunction in the slide, which causes a rider to become stuck inside, the Defendants’ employees

had a duty to quickly identify the problem, the location, react appropriately to perform an
Case 3:19-cv-01948-JPW Document1 Filed 11/12/19 Page 7 of 17

emergent evacuation of the stranded rider or riders to prevent physical injury to invitees such as
Plaintiff.

32. At all times relevant hereto and upon information and belief, the aforementioned
training and safety procedures are designed to prevent riders from being continuously sent down
the slide when it is even remotely possible that another, prior rider is stranded inside of the slide
and at risk for physical injury.

33. At all times relevant hereto and upon information and belief, Defendants were
required to inspect, maintain and operate said water slide in accordance with ASTM Standard
2376 so as to prevent injury to Plaintiff.

34. At all times relevant hereto and upon information and belief, Defendants were
required to inspect, maintain and operate said water slide in accordance with The Pennsylvania
Amusement Ride Inspection Act so as to prevent injury to Plaintiff.

35. At all times relevant hereto and upon information and belief, Defendants were
required to inspect, maintain and operate said water slide in a reasonable, safe manner so as to
prevent foreseeable injury to Plaintiff.

36. On the date of the aforementioned incident, once positioned in the raft,
Defendants’ employee placed Plaintiff and her brother in position to begin descent down the slide.

37, As the descent began with Plaintiff in the rear of the raft and her brother in front,
they approached a curve in the slide approximately one minute into the ride.

38. As they approached the curve, Plaintiff's raft stopped due to no fault of their own.

39. Plaintiff and her brother were stuck inside of the Storm Chaser Water Coaster.

40. Plaintiff and her brother were screaming for help.
Case 3:19-cv-01948-JPW Document1 Filed 11/12/19 Page 8 of 17

41. At this point, Plaintiff and her brother were stranded inside of Storm Chaser
Water Coaster for several minutes awaiting assistance from Defendants’ employees.

42. As Plaintiff and her brother were stranded inside of Storm Chaser Water Coaster
for several minutes awaiting assistance from Defendants’ employees, no assistance came in a
timely fashion.

43. Defendants’ employees failed to properly identify, diagnose and properly remedy
an emergent situation with Plaintiff and her brother becoming stranded inside the slide and being
at risk to physical injury.

44. Instead of properly identifying, diagnosing and properly remedying an emergent
situation by stopping the ride and rescuing Plaintiff and her brother, Defendants’ employees
recklessly continued to send riders down the slide thereby creating an all but certain collision and
physical injury to Plaintiff.

45. Asa result of this dereliction of responsibility by Defendants’ employees, another
rider was sent down the slide heading directly for Plaintiff and her brother.

46. As the subsequent rider was approaching Plaintiff and her brother, Plaintiff and
her brother heard the screaming and could sense the impending impact.

47. At this point, Plaintiff and her brother were positioned on their raft facing the
forward path of the slide.

48. Plaintiff and her brother were violently struck from behind by the subsequent
rider.

49. Due to Plaintiff's positon in the rear of the raft, she absorbed the impact about her
head, neck and upper back area.

50. Upon impact, Plaintiff and her brother were thrown from their raft.
Case 3:19-cv-01948-JPW Document1 Filed 11/12/19 Page 9 of 17

51. | Upon impact, Plaintiff temporarily lost her bathing suit bottom.

52. | Upon impact, Plaintiff and her brother were pushed forward to an area of the slide
that had water flow.

53. | Upon the impact from the adult and child in the raft behind Plaintiff, all four
riders were without their rafts and stranded in the interior of the slide.

54. Next, two more riders are sent down by Defendants’ employees who become
stranded in the slide bringing the total stranded riders to six.

55. The six stranded riders, including Plaintiff, are positioned to the side of the slide
to avoid further impact from the riders that are being sent down by Defendants’ employees who
failed to recognize the danger caused by their failure to monitor the safe progress of the riders
including Plaintiff.

56. | Two more riders are sent down that make it through the morass of people and
safely exit at the proper exit point at the bottom of the slide.

57. | Upon information and belief, the last two riders notified Defendants’ employees
of the six riders stranded inside of the slide.

58. | Upon information and belief, Defendants’ employees then stopped the slide and
emergently rushed to the level where the riders, including Plaintiff and her brother who were
stranded for approximately 15 minutes inside the slide, are stranded and begin to extract them
from the slide.

59. At that point, Plaintiff is taken to the emergency room via emergency medical
services for her acute, severe cervical spine injuries caused by the aforementioned incident.

60. Pursuant to the doctrine of res ipsa loquitor, Defendants are wholly responsible

for Plaintiff's injuries/damages as the aforementioned event is of a kind which ordinarily does not
Case 3:19-cv-01948-JPW Document1 Filed 11/12/19 Page 10 of 17

occur in the absence of negligence, other responsible causes, including the conduct of the plaintiff
and third persons, are sufficiently eliminated by the evidence and the indicated negligence is
within the scope of the defendant’s duty to the plaintiff.

61. Asa direct and proximate result of the carelessness, negligence, gross negligence,
recklessness, and other liability-producing conduct of the Camelback Defendants, Plaintiff
Jacqueline Rivas suffered serious, severe, permanent and disabling injuries, including but not
limited to a herniated discs at C4-C5 and C5-C6 with annular tear and thecal sac impingement,
T9-10 disc bulge with thecal sac impingement, bi-lateral upper extremity radiculopathy
necessitating epidural steroidal injections at multiple levels and Anterior Cervical Discectomy at
C4-C5 with removal of extruded disc fragment and artificial disc replacement, injuries to her
muscles, ligaments, tendons and nerves, mental and emotional anguish, scarring, depression,
despair, loss of life’s pleasures chronic pain and other injuries, the full extent of which are not yet
known, and some or all of which may be permanent in nature.

62. Asa direct and proximate result of Camelback Defendants’ conduct, Plaintiff
Jacqueline Rivas has required, continues to require and will in the future require, medical
treatment and care, and, has in the past, continues, presently and may in the future incur the costs
of medicines, medical care, hospitalizations, treatment, operations, testing and rehabilitation in an
attempt to alleviate and/or cure her condition.

63. As a direct and proximate result of Camelback Defendants’ conduct, Plaintiff
Jacqueline Rivas has suffered, continues to suffer and will suffer in the future, inter alia, severe
pain and suffering, scarring, disfigurement, deterioration and loss of muscle, sleep loss, loss of

independence, mental anguish, humiliation, embarrassment, fear, loss of well-being, inability to

10
Case 3:19-cv-01948-JPW Document1 Filed 11/12/19 Page 11 of 17

enjoy the normal pleasures of life, and restrictions on her ability to engage in normal activities
and pleasures of life and other tangible losses.
COUNT I - NEGLIGENCE
PLAINTIFF, JACQUELINE RIVAS V. ALL DEFENDANTS

64. Plaintiff incorporates herein by reference all preceding paragraphs of this
Complaint as if fully set forth hereinafter.

65. At all times relevant hereto, the Defendants were responsible for the hiring,
training, supervision and oversight of their agents, servants and employees who were involved in
the use, supervision, control and operation of the Storm Chaser Water Coaster on or about
January 12, 2018.

66. Atall times relevant hereto, Defendants were responsible to ensure that their
agents, servants and employees involved in the use, supervision, control and operation of the
Storm Chaser Water Coaster were properly hired, trained, experienced and supervised in the safe
and proper use, supervision, control and operation of the Storm Chaser Water Coaster.

67.  Atall times relevant hereto, Defendants were responsible for the safety of their
guests and business invitees who use and/or rode the Storm Chaser Water Coaster and had a non-
delegable duty to operate the rides in a safe manner for their business invitees, such as Plaintiff
Jaqueline Rivas.

68. | The Camelback Defendants were responsible for having competent and properly
trained staff provide instruction to their lifeguards, waterpark attendants and all business invitees
on the safe and proper use of rides, including the Storm Chaser Water Coaster.

69. Ms. Rivas was a business invitee, to whom Defendants owed the highest duty of

care.

11
Case 3:19-cv-01948-JPW Document1 Filed 11/12/19 Page 12 of 17

70.

Upon information and belief, Plaintiff's injuries were caused by the negligence,

carelessness, wantonness, willfulness, recklessness and gross negligence of Defendants

individually and/or through their agents, ostensible agent, servants, workers and/or employees,

which included the following breaches of said duty:

i.

il.

iii.

iv.

Vi.

Vil.

viil.

ix.

Xi.

xii.

Creating a dangerous condition that caused Plaintiff to become
stuck inside the slide;

Permitting dangerous condition that caused Plaintiff to become
stuck inside the slide ;

Failing to properly recognize a danger to Plaintiff once she was
stuck inside the slide;

Failing to properly recognize a danger to Plaintiff and take proper,
timely remedial action to alleviate the risk of harm to Plaintiff;

Creating a dangerous condition by continuing to send subsequent
riders down the slide while Plaintiff was stranded inside and

helpless to protect herself from physical injury;

Failing to warn Plaintiff of the dangers presented by entering and
riding the Storm Chaser Water Coaster;

Failing to warn Plaintiff of the dangers presented by becoming
stuck inside the Storm Chaser Water Coaster

Permitting Plaintiff to enter and ride the Storm Chaser Water
Coaster when it was not safe to do so;

Failing to inspect for dangerous conditions that caused Plaintiff to
become stuck inside the slide;

Failing to warn of dangerous conditions that caused Plaintiff to
become stuck inside the slide;

Failing to properly monitor the Plaintiff while inside the slide so as
to become aware that she was stranded inside;

Failing to properly identify a safety risk to Plaintiff as a result of
her being stuck inside the slide;

12
Case 3:19-cv-01948-JPW Document1 Filed 11/12/19 Page 13 of 17

xiii.

xiv.

XV.

XVI.

XVii.

XViii.

xix.

XX.

XX1.

XXii.

XXili.

XXIV.

XXYV.

Defendants’ employees failing to properly communicate with each
other at the top and bottom of the slide so as to recognize that
Plaintiff was stranded inside the slide;

Failing to take timely, evasive action as to prevent injury to
Plaintiff;

Recklessly continuing to send other riders down the slide when
Defendants’ employees knew or should have known that Plaintiff
was stranded inside and susceptible to physical injury;

Having inadequate employees supervising the Storm Chaser Water
Coaster;

Understaffing of the Storm Chaser Water Coaster;

Failing to properly train their agents, servants and/or employees on
safe and proper means of operation of the Storm Chaser Water
Coaster

Failing to instruct users of the Storm Chaser Water Coaster on safe
and proper means of entering the Storm Chaser Water Coaster and
avoiding injury on the Storm Chaser Water Coaster

Failing to prevent unsafe practices and instructions by their
operators/ lifeguards and to rescue Plaintiff from harm;

Acts constituting negligence per se;

Falling below the industry standard of care with respect to hiring
and training employees and posting appropriate warnings and
instructions;

Failing to adopt, implement and follow appropriate policies and
procedures regarding safety to ensure that Defendants and their
agents, servants and/or employees were properly trained and
supervised in the safe operation, use, control and supervision of the
Storm Chaser Water Coaster;

Failing to hire agents, servants and/or employees with the
necessary skills, expertise and judgment to supervise guests and
business invitees, including Plaintiff, using the Storm Chaser
Water Coaster;

Failing to adequately supervise their waterpark attendants,
operators and lifeguards;

13
Case 3:19-cv-01948-JPW Document1 Filed 11/12/19 Page 14 of 17

xxvi. Failing to adequately supervise those persons attempting to use the
Storm Chaser Water Coaster, including Plaintiff;

XXvii. Failing to adhere to the Storm Chaser Water Coaster’s policies,
procedures and manuals;

XXvili. Failing to have adequate protocols and procedures for the safe use
of rides such as the Storm Chaser Water Coaster;

xxix. Failing to warn of the dangers posed by the Storm Chaser Water
Coaster, including the risks associated with Storm Chaser Water
Coaster;

xxx. Failing to ensure that the Storm Chaser Water Coaster had
sufficient water flow so as to prevent Plaintiff from being stranded
inside the slide;

Xxxi. Failing to follow the recommendations of the Storm Chaser Water
Coaster manufacturer regarding safety and the control, operation,
use and supervision of the Storm Chaser Water Coaster;

xxxii. Violating Defendants’ internal policies and procedures;

Xxxili. Failing to properly conform with industry safety standards and/or
applicable regulations and/or statutes;

xxxiv. Failing to safely operate the Storm Chaser Water Coaster in
accordance with ASTM Standard 2376 so as to prevent injury to
Plaintiff;
Xxxv. Failing to safely operate the Storm Chaser Water Coaster in
accordance with The Pennsylvania Amusement Ride Inspection

Act so as to prevent injury to Plaintiff; and

Xxxvi. Failing to use due care under the circumstances so as to prevent
injury to Plaintiff.

71. As aresult of the Defendants’ carelessness, negligent, grossly negligent, reckless
and outrageous conduct, Plaintiff, Jacqueline Rivas was legally and proximately caused to
sustain painful, permanent, life-altering injuries and damages, the details of which are more fully

set forth in the preceding paragraphs of this Complaint.

14
Case 3:19-cv-01948-JPW Document1 Filed 11/12/19 Page 15 of 17

WHEREFORE, Plaintiff demands damages of all Defendants in an amount in excess of
the jursidictional limit, exclusive of interest and costs, punitive damages, prejudgment and post-
judgment interest, delay damages costs and such other relief as this Honorable Court deems

reasonable and appropriate.

COUNT II —- PUNITIVE DAMAGES
PLAINTIFF, JACQUELINE RIVAS V. ALL DEFENDANTS

72. Plaintiff incorporates herein by reference all preceding paragraphs of this
Complaint as if fully set forth hereinafter.

73. The conduct of Defendants in a) recklessly failing to inspect, maintain and
operate the Storm Chaser Water Coaster in a reasonably safe manner so as to prevent foreseeable
injury to Plaintiff, b)failing to properly train its staff on the safe operation of the Storm Chaser
Water Coaster, c) failing to adequately staff the Storm Chaser Water Coaster with qualified
personnel, d) Defendants’ employees’ failure to properly monitor the Storm Chaser Water
Coaster for stranded riders and take proper remedial action to prevent injury to Plaintiff, e)
Defendants’ employees failing to properly communicate with each other at the top and bottom of
the slide so as to recognize that Plaintiff was stranded inside the slide f) Defendants’ employees’
failure to observe Plaintiff being stranded inside the Storm Chaser Water Coaster and failure to
take timely, emergent remedial action so as to prevent injury to Plaintiff and g) Defendants’
employees’ recklessly continuing to send other riders down the slide, thereby actually creating
injury to Plaintiff, when Defendants’ employees knew or should have known that Plaintiff was
stranded inside and susceptible to physical injury was outrageous and demonstrates willful,

wanton or reckless conduct, as well as a conscious indifference and/or reckless disregard for the

15
Case 3:19-cv-01948-JPW Document1 Filed 11/12/19 Page 16 of 17

safety of the general public, including Plaintiff, and justifies an award of punitive damages which

are sought herein by Plaintiff against this Defendant.

WHEREFORE, Plaintiff demands damages of all Defendants in an amount in excess of
the jursidictional limit, exclusive of interest and costs, punitive damages, prejudgment and post-
judgment interest, delay damages costs and such other relief as this Honorable Court deems

reasonable and appropriate.

NOTICE OF PERSERVATION OF EVIDENCE

PLAINTIFF HEREBY DEMANDS AND REQEUSTS THAT DEFENDANTS TAKE
NECESSARY ACTION TO ENSURE THE PRESERVATION OF ALL DOCUMENTS,
COMMUNICATIONS, WHETHER ELECTRONIC OR OTHERWISE, INCLUDING BUT
NOT LIMITED TO VIDEO OF THE ACCIDENT, PHOTOPGRAPHS OF THE
ACCIDENT/PLAINTIFF, VIDEO OF THE PLAINTIFF AND/OR SCENE, INURY ,
ACCIDENT AND INSPECTION REPORTS SUBMITTED TO THE COMMONWEALTH OF
PENNSYLVANIA, ITEMS AND THINGS IN THE POSSESSION OR CONTROL OF ANY
PARTY TO THIS ACTION, OR ANY ENTITY OVER WHICH ANY PARTY TO THIS
ACTION HAS ACCESS, ANY DOCUMENTS, ITEMS OR THINGS WHICH MAY IN ANY
MANNER BE RELEVANT TO OR RELATE TO THE SUBJECT MATTER OF THE

CAUSES OF ACTION AND/OR ALLEGATIONS OF THIS COMPLAINT.

16
Case 3:19-cv-01948-JPW Document1 Filed 11/12/19 Page 17 of 17

DEMAND FOR JURY TRIAL

Plaintiff demands a jury trial.

GARCES & GRABLER & LEBROCQ, P.C.

BY: A AYl2—

THOMAS A. DINAN, ESQUIRE
1515 Market Street, Suite 825
Philadelphia, PA 19102

17
